This cause was submitted April 20, 1920. In accordance with a stipulation duly filed plaintiffs in error were granted 30 days from that date within which to file their brief. On May 26, thereafter, plaintiffs in error were granted a further extension of 30 days. No briefs having been filed in the cause within the extensions of time granted and no further time having been requested (47 Okla. vi; 165 Pac. vii), the appeal is dismissed for want of prosecution. Blanlot v. Carbon Coal Co., 76 Okla. 16, 183 P. 880; Cantwell v. Patterson, 71 Oklahoma, 174 P. 754; Balch v. Pickard, 72 Oklahoma,179 P. 10.
RAINEY, C. J., and HARRISON, KANE. PITCHFORD, JOHNSON, McNEILL, BAILEY, and COLLIER, JJ., concur.